      Case 2:12-cr-00138-SSV-JVM Document 560 Filed 06/10/20 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                       NO. 12-138

    SONNY ALLEN                                            SECTION “R” (1)



                        ORDER AND REASONS


       The Court has received defendant Sonny Allen’s motion for

compassionate release.1 The government opposes the motion. 2

       Allen was charged with conspiring to distribute cocaine base and

distribution of cocaine base.3 A jury found Allen guilty of the conspiracy and

of distributing cocaine base. 4 On August 12, 2015, Allen was sentenced to

240 months’ imprisonment. 5 Allen is imprisoned at FCI Oakdale I, and his

expected release date is June 20, 2030. 6




1     R. Doc. 557.
2     R. Doc. 559.
3     See R. Doc. 224.
4     See R. Doc. 219.
5     See R. Doc. 408 at 2.
6     See     Inmate     Locator,  Federal      Bureau      of       Prisons,
https://www.bop.gov/inmateloc/ (last visited June 9, 2020).
     Case 2:12-cr-00138-SSV-JVM Document 560 Filed 06/10/20 Page 2 of 7



     Allen now moves for a compassionate release, seemingly in light of the

COVID-19 pandemic. 7 Specifically, he contends that it is his “job to clean

coronavirus (COVID-19) hotspots such as (1) communal showers, telephones

and computers, used by quarantined and non-quarantined inmates.” 8 But

he notes that “[t]he old Sonny Allen would have been very afraid but the new

Sonny Allen has a lot more to accomplish.” 9 Defendant further argues that

he is a non-violent offender, has obtained his GED, and will have

employment upon release. 1 0

     The Court does not find compassionate release appropriate in these

circumstances. First, defendant does not appear to have exhausted his

administrative remedies with the BOP. The government notes that “the

Oakdale Case Management Coordinator has confirmed that Allen has not

filed a request for Compassionate Release-Reduction in sentence with the

Warden; and Allen’s motion . . . does not suggest otherwise.”1 1 But the

Compassionate Release Statute reads:

           The Court may not modify a term of imprisonment
           once it has been imposed except . . . upon motion of
           the Director of the Bureau of Prisons, or upon motion
           of the defendant after the defendant has fully

7    R. Doc. 557.
8    See id. at 1.
9    Id. at 2.
10   See id. at 1-2.
11   R. Doc. 559 at 2.
                                     2
     Case 2:12-cr-00138-SSV-JVM Document 560 Filed 06/10/20 Page 3 of 7



           exhausted all administrative rights to appeal a failure
           of the Bureau of Prisons to bring a motion on the
           defendant’s behalf or the lapse of 30 days from the
           receipt of such a request by the Warden of the
           defendant’s facility, whichever is earlier . . . .

18   U.S.C. §    3582(c); see     also   United States       v.   Fisher,   No.

118CR00118MRWCM1, 2020 WL 2411796, at *2 (W.D.N.C. May 12, 2020)

(collecting cases standing for the proposition that many “courts . . .

continue[] to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic”). Indeed, the only two circuit courts that have considered this

matter to date have held that a defendant must exhaust their administrative

remedies with the BOP before a Court may consider a motion for

compassionate release. See United States v. Alam, No. 20-1298, 2020 WL

2845694, at *2-3 (6th Cir. June 2, 2020) (holding that administrative

exhaustion under the compassionate release statute is a mandatory claim-

processing rule); United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020)

(holding that failure to exhaust “presents a glaring roadblock foreclosing

compassionate release”).    Allen’s failure to exhaust his administrative

remedies through the BOP is therefore fatal to his motion.

     Moreover, Allen has not shown that he satisfies the other requirements

for compassionate release. For instance, a reduction must be “consistent


                                     3
     Case 2:12-cr-00138-SSV-JVM Document 560 Filed 06/10/20 Page 4 of 7



with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).       The application notes to the relevant policy

statement identify three discrete “extraordinary and compelling reasons”

that could warrant a reduction: a “terminal illness” or a condition that

“substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is

not expected to recover”; (b) “[a]ge”—starting at age 65; and (c) “[f]amily

[c]ircumstances.”     See U.S.S.G. § 1B1.13, application note 1 (emphasis

removed). The Guidelines also identify a category of “[o]ther [r]easons,” but

state that such reasons are “[a]s determined by the Director of the Bureau of

Prisons.” See id. § 1B1.13, application note 1(D) (emphasis removed).

      Here, defendant does not identify how he fits into any of these

Guidelines categories. Indeed, defendant is thirty-seven years old and cites

no health condition or family circumstances. Moreover, Allen seems to deny

even a generalized fear of contracting the virus. 1 2 As such, Allen has not

demonstrated that he would be eligible for compassionate release, even had

he exhausted his administrative remedies.

      Finally, although defendant expressly moves for compassionate

release, he states that he is “writing this letter in hopes that it is not construed


12    R. Doc. 557 at 2.
                                         4
     Case 2:12-cr-00138-SSV-JVM Document 560 Filed 06/10/20 Page 5 of 7



as a motion 3582(c)(1)(A).” 1 3 But Allen cites to no other authority that would

allow the Court to reduce his sentence. “A judgment of conviction that

includes a sentence of imprisonment constitutes a final judgment and may

not be modified by a district court except in limited circumstances.” Dillon

v. United States, 560 U.S. 817, 824 (2010) (citing 18 U.S.C. § 3582(c)). And

outside the Compassionate Release Statute, the Court has identified no other

grounds for releasing Allen early. For example, the Court has already

considered and denied Allen’s motion for a sentence reduction under the

provisions of the First Step Act of 2018 addressing mandatory minimum

sentences. 1 4

      Moreover, insofar as Allen asks the Court to designate him for home

confinement, the Court cannot order that relief. Rather, the decision to order

home confinement rests solely with the Bureau of Prisons. See 18 U.S.C.

§ 3621(b) (providing that the “Bureau of Prisons shall designate the place of

the prisoner’s imprisonment” and that “a designation of a place of

imprisonment . . . is not reviewable by any court”); United States v. Voda,

994 F.2d 149, 151 (5th Cir. 1993) (“[M]any cases have addressed the authority

of a judge to specify the place of incarceration[,]” and “[t]hese cases hold that




13    R. Doc. 577 at 1 (emphasis added).
14    R. Doc. 550.
                                     5
     Case 2:12-cr-00138-SSV-JVM Document 560 Filed 06/10/20 Page 6 of 7



a court may recommend that a sentence . . . be served in a particular prison

or jail, but that only the Bureau of Prisons has the actual authority to

designate the place of incarceration.”).

      Similarly, the Coronavirus Aid, Relief, and Economic Security Act

(CARES Act), Pub. L. No. 116-136, 134 Stat. 281 (2020), provides that “the

Director of the Bureau [of Prisons] may lengthen the maximum amount of

time for which the Director is authorized to place a prisoner in home

confinement under the first sentence of section 3624(c)(2) of title 18, United

States Code.”      See id. § 12003(b)(2) (emphasis added); 18 U.S.C.

§ 3624(c)(1)-(2) (“The Director of the Bureau of Prisons shall, to the extent

practicable, ensure that a prisoner serving a term of imprisonment spends a

portion of the final months . . . under conditions that will afford that prisoner

a reasonable opportunity to adjust to and prepare for the reentry,” including

“home confinement”). Numerous courts have therefore found that a court

lacks jurisdiction to order home confinement under the CARES Act. See,

e.g., United States v. Mabe, No. 3:15-CR-133, 2020 U.S. Dist. LEXIS 66269,

at *1 (E.D. Tenn. Apr. 15, 2020) (“This Court . . . does not have power to grant

relief under Section 12003 of the CARES Act.”).

      Likewise, Allen has not shown any authority that would allow the Court

to grant him a furlough. The relevant statute states that, if certain conditions


                                       6
     Case 2:12-cr-00138-SSV-JVM Document 560 Filed 06/10/20 Page 7 of 7



are met, “[t]he Bureau of Prisons may release a prisoner from the place of his

imprisonment for a limited period.” See 18 U.S.C. § 3622. The plain text of

the statute, therefore, identifies furlough as a decision for the BOP, not the

Court.

      Because Allen has not exhausted his administrative remedies or

identified any other basis for his release, the Court must deny his motion.

      For the foregoing reasons, the Court DENIES defendant’s motion.




          New Orleans, Louisiana, this _____
                                        10th day of June, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                      7
